          Case 1:19-cv-09155-ER Document 69 Filed 11/10/20 Page 1 of 4




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL
                                                                                      JANE M. AZIA
   LETITIA JAMES                                                                      BUREAU CHIEF
  ATTORNEY GENERAL                                                           CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                         November 10, 2020

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)

Dear Judge Ramos:

       I write to respectfully request that the Court so-order the parties’ stipulation, attached as

Exhibit A, to amend the Discovery Schedule approved by the Court on May 20, 2020 (Docket No.

65).



                                                           Respectfully submitted,

                                                           /s/ Carolyn Fast
                                                           Carolyn M. Fast
                                                           Assistant Attorney General
                                                           Bureau of Consumer Frauds and Protection
                                                           28 Liberty Street
                                                           New York, NY 10005
                                                           Telephone: (212) 416-6250

                                                           Attorney for Plaintiff the People of the State
                                                           of New York, by Letitia James, Attorney
                                                           General of New York




       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
          Case 1:19-cv-09155-ER Document 69 Filed 11/10/20 Page 2 of 4




                                           EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 PEOPLE OF THE STATE OF NEW YORK,
 by LETITIA JAMES,
 Attorney General of the State of New York,

                        Plaintiff,
                                                               No. 19-cv-9155 (ER)
                v.

 PENNSYLVANIA HIGHER EDUCATION
 ASSISTANCE AGENCY, d/b/a
 FEDLOAN SERVICING and AMERICAN
 EDUCATION SERVICES,

                        Defendant.


       WHEREAS, on January 7, 2020, the Court approved a Joint Discovery Plan in the above-

captioned action (Docket No. 31);

       WHEREAS, on May 18, 2020, the Court so ordered an amended Joint Discovery Plan in

the above-captioned action (Docket No. 63);

       WHEREAS, on May 20, 2020, the Court granted an application to amend the Joint

Discovery Plan to correct errors in the parties’ previously proposed dates (Docket No. 65);

       WHEREAS, in light of the need to address certain technological and other issues related

to the production of data to the New York State Attorney General’s Office, the New York

Attorney General’s Office and the Pennsylvania Higher Education Assistance Agency

(collectively, the “Parties”) have agreed to jointly propose a three-month extension to the

deadlines in the Joint Discovery Plan:
          Case 1:19-cv-09155-ER Document 69 Filed 11/10/20 Page 3 of 4




       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel, on behalf of Parties, that

    1. The last date to seek discovery from federal agencies is extended from November 23,

       2020 to February 23, 2021.1

    2. The document production cut-off for the Parties is extended from December 22, 2020 to

       March 22, 2021.

    3. The last date for personal service of interrogatories and requests for admission is

       extended from March 8, 2021 to June 8, 2021;

    4. The fact discovery cut-off is extended from April 16, 2021 to July 16, 2021;

    5. The expert disclosure (initial) deadline is extended from April 23, 2021 to July 23, 2021;

    6. The expert disclosure (rebuttal) deadline is extended from May 14, 2021 to August 16,

       2021;

    7. The expert discovery cut-off is extended from June 11, 2021 to September 10, 2021;

    8. The last day to file motions, including summary judgment, is extended from July 11,

       2021 to October 11, 2021;

    9. The joint pretrial statement deadline (no dispositive motion pending) (per Individual

       Practice 3.A) is extended from July 11, 2021 to October 11, 2021;




1
  The Parties recognize that either party may seek to obtain discovery from the Department of
Education or other federal agencies; as the Parties cannot dictate deadlines for response to
federal agencies, the Parties will confer to agree upon reasonable extensions of discovery
deadlines to accommodate any delays on the part of federal agencies. If information not
reasonably available to a Party prior to February 23, 2021 causes a Party to believe it is
necessary to seek discovery from a federal agency after that date, the Parties will confer, and, if
unable to reach an agreement as to the necessity, nature, or timing of any further discovery from
the agency, will seek the guidance of the Court.
          Case 1:19-cv-09155-ER Document 69 Filed 11/10/20 Page 4 of 4




   10. The pre-trial filings deadline (per Individual Practice 3.B) is extended from October 11,

       2021 to January 11, 2022;

   11. The Proposed trial (estimate length: one month) is extended from October 28, 2021 to

       January 25, 2022.


Dated: November 10, 2020

 Respectfully submitted,

    /s/ Carolyn M. Fast                                /s/ Thomas F. Burke
    Carolyn M. Fast                                    John C. Grugan (admitted pro hac vice)
    Jane M. Azia                                       Thomas F. Burke
    Laura J. Levine                                    BALLARD SPAHR LLP
    Sarah E. Trombley                                  1735 Market St., 51st Floor
    BUREAU OF CONSUMER FRAUDS AND                      Philadelphia, PA 19103-7599
    PROTECTION                                         Telephone: (215) 864-8500
    28 Liberty Street                                  Facsimile: (215) 864-8999
    New York, NY 10005
    Telephone: (212) 416-6250                          Marjorie Peerce (1921683)
                                                       BALLARD SPAHR LLP
    Attorneys for Plaintiff the People of the          1675 Broadway, 19th Floor
    State of New York, by Letitia James,               New York, NY 10019
    Attorney General of New York                       Telephone: (646) 346-8039

                                                       Attorneys for Defendant Pennsylvania
                                                       Higher Education Assistance Agency



SO ORDERED


_________________________
Hon. Edgardo Ramos, U.S.D.J.
